 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbertson's, Inc.-Southco Division and Jeffrey A.Straub. Case 12-CA-984226 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 3 September 1982 Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. Respondentfiled cross-exceptions and a brief in response to theGeneral Counsel's exceptions and in support of itscross-exceptions. The General Counsel then filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge to the extent consistent herewith and toadopt his recommended Order, as modifiedherein. 2As found by the Administrative Law Judge, therecord shows that on or about 11 August 1981 em-ployees Jeffrey Straub and Edward Anderson ob-served Supervisor David Grice and employeeChester Wells listening to a tape recorder. Bothi Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.Member Hunter would reverse the Administrative Law Judge's findingthat Respondent violated Sec 8(a)(1) by supervisor trainee Wells' state-ment to the employees that an audio tape contained a recording of theemployees' break room conversations. In his opinion, the General Coun-sel has not met its burden of showing that the employees could reason-ably believe that Wells was speaking for Respondent under the circum-stances presented herein. He notes that there is no evidence that Wellshad ever served as a conduit for any supervisor's instructions to the em-ployees or in any other way had spoken in any authoritative manner forRespondent.2 In sec. II,C, of his Decision, the Administrative Law Judge at severalpoints referred to events surrounding the discharge of Jeffrey A. Straubas having occurred on 16, 17, and 18 July. We herein correct this inad-vertent error. The correct dates were 16, 17, and 18 August. Similarly inerror was the Administrative Law Judge's reference in sec. Il,B, toStraub's having asked Manager Sacco about the number of hours avail-able to the day crew. Straub inquired about the night crew's hours.The Administrative Law Judge's recommended remedy, which weadopt, includes a narrow injunctive order. He inadvertently failed to in-clude such language in his recommended Order, although he did includeit in his notice. We herein conform the recommended Order to theremedy. We shall also order an expunction remedy for the 8(a)(l) viola-tion as to Straub's reprimand on 10 July 1981. Sterling Sugars, 261 NLRB472 (1982).267 NLRB No. 88Straub and Anderson subsequently asked Wells, inseparate conversations, whether the recording wasof employees' conversations in the break room.Both of them credibly testified that Wells replied inthe affirmative. The Administrative Law Judgealso was persuaded that Wells was not telling thewhole truth in testifying that Grice never told himwhere the recording was made.The Administrative Law Judge found that Re-spondent had knowledge that employees had beenusing the break room for conversations aboutworking hours and conditions, and that it violatedSection 8(a)(1) by permitting a tape recorder to beused in a manner that reasonably created the im-pression among employees that their protected ac-tivities were under surveillance. We agree and find,for the reason set forth below, that Respondent isto be charged with responsibility for Wells' havingtold two employees that the recording was ofbreak room conversations.In this regard, we note that, contrary to the find-ing of the Administrative Law Judge, the partiesdid not stipulate that Wells was a supervisor at thetime of, or prior to, the tape recorder incident.Rather, the record reveals that Straub testified,without contradiction, that 1 month before the inci-dent Grice told the employees that Wells and an-other employee were to be then designated as su-pervisor trainees and eligible for supervisory posi-tions. Wells and his colleague then became moreinvolved with office procedures and paperworkdealing with work schedules and assignments.While there is no record evidence that Wells pos-sessed any Section 2(11) supervisory authority, Re-spondent did distinguish him from the rank-and-fileemployees and placed him in a position where theycould reasonably believe that he was an agent of,and speaking for, Supervisor Grice, if only with re-spect to the purported contents of the tape record-ing. Quality Drywall Co., 254 NLRB 617 (1981).The 8(a)(1) violation of creating the impression ofsurveillance is made irrespective of the true con-tents of the recording, itself not in evidence.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Albertson's, Inc.-Southco Division, Orlando,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraph l(d):534 ALBERTSON'S, INC."(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct."2. Substitute the following for paragraph 2(a)and reletter the subsequent paragraphs accordingly:"(a) Expunge from its files any reference to thereprimand of Jeffrey A. Straub on 10 July 1981 andnotify him in writing that this has been done andthat the evidence of this unlawful reprimand willnot be used as a basis for future personnel actionsagainst him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT tell individual employees weknow they are instigating the Union, that weare not happy that said employees went behindour back to fellow employees and discussedunionization without first coming to us.WE WILL NOT create an impression amongour employees that their concerted and/orunion activities are under surveillance by us.WE WILL NOT issue a reprimand to employ-ees for expressing dissent with our work poli-cies.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise and enjoyment of rights guaran-teed them by Section 7 of the National LaborRelations Act.WE WILL expunge from our files any refer-ence to the reprimand of Jeffrey A. Straub on10 July 1981, and WE WILL. notify him thatthis has been done and that evidence of thisunlawful reprimand will not be used as a basisfor future personnel actions against him.All our employees are free to become, or remain,or refuse to become or remain, members of saidUnion, or any other labor organization, except tothe extent that such rights may be affected bylawful agreements in accord with Section 8(a)(3) ofthe Act.ALBERTSON'S, INC.-SOUTHCO DIVI-SIONDECISIONSTATEMENT OF THE CASEELBERT D. GADSEN, Administrative Law Judge:Upon a charge of unfair labor practices filed on Septem-ber 10, 1981, by Jeffrey A. Straub, an individual, hereincalled the Charging Party, against Albertson's, Inc.-Southco Division, herein called Respondent, a complaintwas issued by the Regional Director for Region 12 onbehalf of the General Counsel on February 3, 1982.In substance the complaint alleges that on a certaindate Respondent, orally and in writing, reprimanded theCharging Party for engaging in concerted and/or unionactivity; and that on a subsequent date it created the im-pression among its employees that their union and/orconcerted activity were under surveillance by Respond-ent, in violation of Section 8(a)(1) of the Act; and thatRespondent subsequently discriminated against theCharging Party by discharging him because he engagedin protected union and/or concerted activity, in violationof Section 8(a)(1) and (3) of the Act.In its answer to the complaint on February 12, 1982,Respondent denied that it has engaged in any unfairlabor practices as alleged in the complaint.A hearing in the above matter was held before me inOrlando, Florida, on May 4 and 5, 1982. Briefs havebeen received from counsel for the General Counsel andcounsel for Respondent, respectively, which have beencarefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a Delaware corporation, with an office and placeof business in Orlando, Florida, where it is engaged inthe operation of a chain of retail grocery stores.In the course and conduct of its business operationsduring the past 12 months, Respondent derived grossrevenues in excess of $500,000, and during the sameperiod purchased and received at its Orlando, Florida,facility products, goods, and materials valued in excess of$50,000 directly from points located outside the State ofFlorida.The complaint alleges, Respondent's amended answeradmits, and I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent, Albertson's-Southco is a division of Al-bertson's Incorporated of Boise, Idaho. The corporatedheadquarters of Alberson's-Southco is Orlando, Flori-da, which operates in Florida, Alabama, Louisiana, andTexas, in the distribution of groceries throughout a chainof retail stores and warehouses. The Orlando facilitiessupply 53 of 80 stores in Florida and Alabama withproduce and liquor.The following named persons occupied the positionsset opposite their respective names, have been at alltimes material herein supervisors of Respondent withinthe meaning of Section 2(11) of the Act and/or agents ofRespondent within the meaning of Section 2(13) of theAct:Chester (Chet) Wells-Selector, now night-shift su-pervisorDavid Grice-Night-shift supervisorJim Sacco-Warehouse general managerPhilip Nowling-Transportation manager and laterdistribution center managerOf primary signficance to the successful and profitableoperation of Respondent's warehouse is the accurate andexpeditious filling and delivery of produce orders for dis-tribution to the several retail stores. One classified jobdescription which is keyed to the success of achievingthat objective is the "order selector." The order selectoris furnished with "pick sheets" which list the quantityand quality of specified items of various produce to bedelivered to particular ordering stores. The selector mustselect the specified items, and stack them neatly andfirmly on pallets, with dimensions capable of being fittedinto the trucks for delivery to the stores. Additionally,the selector, in the process of selecting or picking, mustpick or select the produce on the basis of the oldest datefirst and the most recent date last, so as to cause a turn-over in fresh soft produce within 3 days at the latest, anda turnover of solid produce within 3 weeks, at the latest.After the selector has completed picking or selectingthe list of produce specified thereon, he indicates wheth-er certain items were not in stock or were damaged. Theinventory clerk then checks the pick sheet against an in-ventory sheet to determine whether any stock outage hassince come into the warehouse and, if so, informs the se-lector to that effect so that the item can be included onthe order. The selection process must be performed asexpeditiously as possible so as to have all orders readyfor loading at a specified time, in order to enable thetrucks to arrive at the designated stores at specific timesin early morning.The issues raised by the evidence in this proceeding in-volved only the employees on Respondent's night shift.The duties performed by these employees were classifiedas forklift operators, selectors, loaders, inventory clerks,transportation personnel, and some part-time help. At alltimes material herein the undisputed evidence establishedthat employees who were "selectors" ranged in approxi-mate age as set opposite their respective names as fol-lows:Ken Price-34Chet Wells until about July 18th-25-26Joe McClary-28-29Eddie Anderson-25Freddie Kearse-29-30Kevin Coates--19-20 youngestChuck Cohen-22-23Jeffrey Straub-22The parties stipulated that Chester (Chet) Wells was asupervisor for 1 month at the time Straub was dis-charged on August 18, 1981.1The joint motion by both parties to correct some ofthe numerous errors and omissions in the transcriptherein is accorded hereby granted. I have made somecorrections and supplimentations to the transcript ofomitted testimony which he vividly recalls.B. The Concerted Activities of Jeffrey StraubJeffrey Straub was employed by Respondent as anorder selector from May 1980 until August 18, 1981, onthe night-shift. He worked under the immediate supervi-sion of David Grice, along with seven other selectors.From November to June 1981, selectors, for the mostpart, worked 32 hours per week. From June to Augustthey worked 40 or 40 plus hours because the orders fromstores are considerably heavier during that period. Thetestimonial evidence of record has essentially establishedthat at various times during the period Novemberthrough April, or May, Straub and other employees dis-cussed the fact that they only worked 32 hours a weekwhile the day crew worked a 40-hour week.In May 1981, during a gathering of night crew work-ers in the breakroom, Straub said he believed the Com-pany could not work them without breaks and it woulddeal with the employees more justly if they had a union;and that his father was in a union and he is guaranteed a40-hour week. However, the records do not show thatanyone from management overheard Straub's statementsor thereafter learned about them.In May 1981, Straub asked Supervisor David Gricewhat could be done to assure the night crew a 40-hourworkweek. Grice said perhaps Respondent could getother products but it never received enough other prod-ucts to increase their hours of work.Straub testified that he was called to the office in lateJune or early July 1981, and the in presence of fellowworker, inventory clerk Martin Thornberg, and Supervi-sor David Grice, Manager Sacco said he knew why theattitude in the warehouse was down, and he had proofStraub was the person institgating the Union. Straub askedManager Sacco why the day crew getting 40 hourswork. Mr. Sacco proceed to explain supply and demand,that the work was not there and the business was notthere, and if they did not have the work the workerswould not be there. He then asked Sacco why was theThe facts set forth above are undisputed and are not in conflict in therecord.536 ALBERTSON'S, INC.day crew was not getting 40 hours work per week andSacco said he could not compare the two crews, thatthey were a different operation from the day crew.Sacco went on to state that he was not happy that Straubwould go behind his back to everyone in the warehouseabout this without coming straight to him (Sacco). He alsotold Straub that he was not going to discharge him, butwanted him to work harder and bring up his efficiency,because he considered him to be a spunky and valuableemployee. Straub then asked Sacco did he need threereprimands to be terminated and Sacco said he did notneed three reprimands to be terminated but he was notgoing to terminate him.2Straub further testified that later on the same day (laterJune or early July) he received a written reprimand (G.C.Exh. 2) from Supervisor Grice which read as follows:Insubordination, employee harassment via horseplayand has shown dissent against company policy. Jefftold his supervisor to "harass someone else." Jeffhas had 3 verbal warnings, already concerning hisconduct toward his supervisor. Jeff must conformto company policy and rules or to seek employe-ment elsewhere. Since Jeff is a high spirited, ener-getic individual, Albertsons is withholding the rightof termination until Jeff's behavior and conformityproves fruitless.Straub said the above reprimand was read to him inthe presence of Martin Thornberg, with whom he hadpreviously held a conversation about unionization thatday. He said he did not agree with the reprimand butsigned it as having received it. After receipt of the repri-mand dated July 10, 1981, Straub said he and his fellowemployees continued their discussions in the break roomabout working hours. During their discussions theyagreed if they had a union they could not be treated theway they were treated. Although the testimony ofStraub and possibly other employees indicated that theycontinued their discussions about the working hours inthe break room the evidence does not show that theirdiscussions were overheard or subsequently learned byRespondent.Straub also testified that about a week later he had aconversation with Manager Sacco as follows:A. Mr. Sacco asked me had I planned to find em-ployment elsewhere or did I decided to stay, and Isaid yes, I have decided to stay. Again, he said,well, I'm glad and that he considered me a valuableemployee, worthwhile at working there. He wasn'tgoing to terminate me but he would like to see mework to improve my efficiency.2 It is particularly observed that the above testimonial account of theconversation between Straub and Sacco, which occurred in the presenceof Supervisor Grice amd Inventory clerk was not categorically denied byOrice or Thornberg, Thornberg although both of them testified in thisproceeding. To the extent they denied or implied a denial, I was not per-suaded by their demeanor that they were telling the truth. Consequently,I credit Straub's testimonial account of the above conversation with Man-ager Sacco and Once. Manager Sacco is no longer in the employ of Re-spondent and he did not appear and testify herein.Supervisor Grice's Version of the July 10Reprimand (G.C. Exh. 2)Supervisor Grice testified that on July 9, 1981, he ob-served Straub visiting a specific area in the warehousefor the third time and he was approaching Straub in aneffort to ascertain why he was returning to the same areaso many times. When Straub saw him coming he yelledsomething to the effect, "Go harass somebody else" anddrove away on his electric jack. Grice continued to testi-fy as follows:A. I asked him to stop that I wanted to talk tohim, and I just wanted to find out what it was thatwas bothering him and find out something about hisorder, something that I might could help him withthat would speed things up a little bit.Q. What tone of voice were you using at thistime?A. Well, it was loud enough to be heard acrossthe warehouse floor. I was approaching toward himover by the cooler so it was relatively loud to beheard above the noise level.Q. Were you irritated at this time?A. Yes. I wanted the man to stop. I wanted totalk to him. That's why I approached him to beganwith.Q. What did Mr. Straub say after you caught upwith him again?A. He was really defensive. He was hostile. Iasked him, I say, Jeff, you don't have to buzz awayfrom me every time I come toward you. And, hesaid, you just all the time want to harass me. It wasgetting louder during the whole conversation. Hesaid, all you want to do is pick on me and harassme and everything just escalated there. My tone, histone, and he said, you're just out here trying to fireme so just fire me if you want to fire me, go aheadand fire me.Q. Who brought up the subject of discharge offiring first?A. Jeff did.Q. Did you contemplate discharging Mr. Straubat that time?A. No.Q. What did you do in response?A. He kept on escalating about being fired and tofind out what the hell the guy was so upset about, Isaid all right, you're fired.Q. What occurred after you made this statement?A. He turned around in a big exclamation andsaid, I don't believe it. I've just been fired ....Straub proceeded across the warehouse floor exclaim-ing "I've just been fired" and Supervisor Grice followedhim out of the plant. Grice continued to testify:Q. Did you have an opportunity to discuss theproblem with Mr. Straub at this point?A. At that time inside the office he just seemedreal depressed. He was angry, he was upset. I askedhim, I said, Jeff what's wrong. Let's talk about this.He said, I don't want to talk about it here, and he537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid I might was well go home, I've just been fired.I said, well, let's talk about it. If you don't want totalk about it here let's go outside. So, he and I bothwalked outside the warehouse to the front steps andwe had a conversation for about an hour or an hourand a half, and he told me about his problems andthings he didn't like. He just simmered down after awhile and we had a reasonable talk.During their discussion outside the plant, Straub men-tioned the work hours again and about employees nothaving breaks; and that he felt over pressured to ship outthe goods. Grice continued to testify as follows:A.... He said he was going to go back home. Isaid, is this what you really want. He said, no. And,I said, come on back in and let's get back to workand get it all done and he came back in.Q. Why did you change your decision to dis-charge Mr. Straub?A. I didn't really want to terminate the man. Ourwork had increased since the end of July and weneeded trained personnel.Q. What was your purpose in discussing it withMr. Sacco?A. It was an incident of such a magnitude andthe things that were said just had a bad effect onthe total crew. They saw and heard the actions ofwhat went on. They stopped and looked in awe be-cause the shouting had occurred and I was off thefloor for about an hour and a half and I thought Ihad better account to Mr. Sacco about it.On the next day, July 10, Sacco called a meeting withStraub, himself, and Martin Thornberg during whichtime each of them told his version of what happened onthe previous night. Straub complained about the hours,the pressure of the work, having to meet time schedules,etc. Grice continued to testify as follows:A. Mr. Sacco tried to explain to Jeff that if wehave the work here then we will have the hours. Ibelieve he used the analogy of a bank savings ac-count where if he had the money in the bank youcan draw it out, but if you don't have it you can'tdraw more than what you have. He was trying toexplain to Jeff that because of the stores, if they de-manded heavy we have the work. If not, we don't.At the conclusion of this meeting Grice said Straubwas upset, hostile, and told him he thought he (Grice)was his friend. He was issued a written warning (G.C.Exh. 2) herein described, supra, for his hostile conducttoward Supervisor Grice on the previous day, July 9.3I credit the testimonial account of Supervisor Grice with respect toStraub's attitude and other conduct in the warehouse on the night of July9 for the following reasons: Straub testified the issuance of the subjectreprimand occurred in late June or July, while the date (July 9) ofGrice's account of the incident more reasonably coincides with the prox-imity of the date (July 10) on which the reprimand was indisputablyissued. Grice's account is also consistent with the credited testimonial anddocumentary evidence of record of Straub's work performance and atti-tude. However, I credit Straub's account of the uncontroverted antiunionstatements by Sacco, including the latter accusing Straub of being an in-Based on the foregoing credited testimony, I concludeand find that during a meeting with Manager Sacco onJuly 10, 1981, Manager Sacco told selector JeffreyStraub that he (Straub) was instigating the Union; that he(Sacco) was not happy about Straub going behind hisback to the employees about unionization withoutcoming straight to him; that Straub started complainingto Sacco about the work, working hours, and the timeschedules employees had to meet; that Manager Saccoissued a written reprimand to Straub for, among otherthings, dissenting with company work policies; and thatsuch statements and action by Manager Sacco had a co-ercive and restraining effect on the exercise of employ-ees' protected Section 7 rights, in violation of Section8(a)(1) of the Act.Tape Recorder IncidentThe record shows that on or about August 11, 1981,Edward Andersen and Jeffrey Straub observed Supervi-sor Grice playing a tape recorder to which fellow em-ployee (and supervisor-trainee) Wells was listening. BothAndersen and Straub subsequently asked Wells, in effect,if that was a recording of the employees break period.Anderson said wells told him it was a recording of "theemployees in the break room laughing, talking andjoking, and he thought it was humorous." Straub saidWells told him it was a recording of employees in thebreak room. However, Wells, now a supervisor as he tes-tified herein, did not deny making the above statement toAndersen nor the above statement to Straub. Instead,Wells testified that Supervisor Grice never told himwhere or how the tape record was used, but simply al-lowed him to listen to the tape to see if he could under-stand its contents. Wells said, "all I could hear was back-ground noises, forklifts, and a few men talking but youreally couldn't distinguish what their voices were." Hesaid he told Straub the same thing.Dave Grice acknowledged he used the tape recorderto dictate his notes. He also testified that, on one occa-sion around the end of August, he placed the tape re-corder just off the warehouse floor by a chalkboardabout 70 feet from the break room to record the workactivity of the employees, to prove that the crew was ac-tually working, since Sacco had some question about thecrew's working. All one could hear on the tape recorderhe said was noise and the engines and work activity ofthe crew. The tape was no longer available for review.4stigator of the Union. I was further persuaded to these two positions onthe individual demeanor of Straub and Grice, respectively, as they testi-fied.I credit the testimonial accounts of Andersen and Straub becausethey corroborate each other, they are undenied by Wells although he wasasked did he make the aforementioned statements, and because I was per-suaded by their demeanor that they were telling the truth. I was persuad-ed by the demeanor of Wells that he was not telling the whole truth. Infact, I was persuaded that it may be reasonably inferred from Wells' fail-ure to deny the statements and his unrequested volunteer answer not inresponse to the statements, that the statements attributed to him by An-dersen and Straub were true; and that Wells failed to admit the state-ments because he is now a supervisor for Respondent. I do not credit Su-pervisor Grice's explanation for the use of the recorder because not onlywas I not persuaded by his demeanor that he was not telling the truth orContinued538 ALBERTSON'S, INC.Consequently, I conclude and find that SupervisorGrice knew that Straub and other employees were com-plaining about working hours and working conditions;that with such knowledge he permitted a tape recorderto be used in such a manner that it reasonably createdthe impression among employees Andersen, Straub, andpossibly Wells, that their concerted and/or union activi-ties were under surveillance by Respondent. Such con-duct by Respondent had a coercive and restraining effecton the exercise of employees' protected rights, and,when considered in conjunction with Respondent's priorunlawful conduct on July 10, constituted a violation ofSection 8(a)(1) of the Act.C. The Work Performance and Discharge of JeffreyStraubOn July 16, 1981, Supervisor Grice undisputedlycaught Straub pulling the most recent dated potatoes.Since Straub continued to do this after repeatedly ne-glecting to comply with the procedures to pull the oldestitems first and the newest items last, Supervisor Gricedecided to issue a reprimand (G.C. Exh. 3) to Straub.Grice continued to testify as follows:A. This pertains to an observation. I saw Jeff-the whole crew knew beforehand which productwas new and which was old. I saw Jeff putting thenewer date potatoes on his pallet. I approached Jeffand explained it to him. This has been several timesI have done this. In this case, I told Jeff, I said, Jeffwe've just gone over this thing many a time and Ithink you know that the last time I talked with youabout it that it was going to result in a warning, andat that time I brought him into the office and satdown. He said he knew about it. He was very calm,very understanding. I handed him a warning form,and I said, Jeff, I said you know what you've donewrong and I said possibly if you'd like, if you wantto fill this out yourself I think you know whatwords that would explain your actions and whatyou need to put down here to explain how to cor-rect it. And, he did so.Q. Did Mr. Straub protest this written warning,General Counsel's Exhibit Three?A. No, he did not.On the same date (July 16), the night crew had thevolume of orders and conditions to have a very produc-tive rate selection. They had the right product mix, allthings appeared equal, and Grice expected close to theperfect night. However, Straub had a very low produc-tive night as evidenced by analysis summary (Resp. Exh.5) showing the group average as 157.45 and Straub's av-erage as 139.68, the lowest of all selectors. Grice testifiedthat this rate was inexcusable for an experienced man.Straub as a selector was also responsible for an emptywatermelon bin being shipped to a store without themelons. He said it was obvious that Straub just did notthe whole truth, but I find the timing (a few weeks after ManagerSacco's unlawful conduct on July 10) of the occurrence of the incident,too close to Straub and the employees' complaints and discussions aboutorganizing to attribute to coincidencecare and he decided to issue a written reprimand toStraub, which he prepared on August 17, a date onwhich Straub did not work. However, the reprimandwas presented to Sacco with Grice's recommendation toterminate Straub on August 18. When Straub reported towork on August 18, he was advised by Sacco of the rep-rimand and also that he was terminated.At the conclusion of the direct and cross-examinationof Grice by counsel for the General Counsel and counselfor Respondent, respectively, the bench asked the fol-lowing question:Q. (By Judge Gadsden) Did you recommend dis-charge of Mr. Straub?A. Yes, I did.Q. You did? I was a bit curious as to why yourecommended his discharge for one reason and thatis immediately after the incident, and I don't recallthe date, when he more or less exploded emotional-ly you said, telling everybody he was fired. I thinkyou followed him out of the plant; carried on a dis-cussion of, I think you said, an hour and a half.A. Approximately an hour and a half.Q. During that discussion, at the conclusion ofthat discussion you seem to have indicated in yourtestimony that you were more or less amenable togiving him another chance and said let's talk itover. You were apparently trying to save his job.A. I didn't-I didn't-May I be excused?The bench supplied some of the following testimonyand a description of the following incident from vividmemory, some of which was not recorded and tran-scribed.At this juncture, witness Grice proceeded to cry hys-terically and was excused from the courtroom. As hewas leaving the courtroom, Straub, who was sitting atthe table with counsel for the General Counsel with hisarms folded, looking witness Grice straight in the face,shouted, "He is very emotional, you know." The benchrequested counsel for Respondent to go to Grice to as-certain whether he had any physiological or medicalproblem. Counsel for Respondent returned to the cour-toom and informed the bench that Grice did not havesuch a problem to his knowledge. After about 10 minutesGrice returned to the stand still crying hysterically andapologizing. The bench tried to console witness Grice,assured him there was no need to be embarassed or toapologize, and encouraged him to relax. While cryingand testifying, Supervisor Grice pleadingly said he didnot want to fire Straub, "that he made me do it, he justwouldn't do right, he made me do it."Still crying moderately, Grice continued to testify asfollows:Judge Gadsden: Do you want to make a state-ment of your own at this time?A. Yes. I tried-This is the hard part. I tried thewhole time to get him to work out because he's gotthe energy to do it. The way things were going, hejust went the wrong way. It finally had to end.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was nothing I could do except to recommendit ....Q. So, that brought us to the end of that meeting,issuing the reprimand. All right. Now, leading up tothe time that you recommended that he be dis-charged. You came to that conclusion yourself.A. I recommended it, yes, sir.Q. And, that was after what happened?A. Well, things seemed to be going prettysmooth. Jeff was the way he had been but I tried towork with him and keep him going and try to gethim to do the things right. It seemed like all of asudden he just didn't give a damn.Q. The incident you wrote him up for was what?A. The one that triggered it for me, I couldn'tsee how he could ship out a product and he alreadysays he has to be aware, how can you ship out anempty bin.The record shows that Respondent prepared a writtenreprimand for Straub dated July 17, 1981, but which wasnot read to him until July 18, 1981. Since Straub did notwork July 17, the subject warning (G.C. Exh. 6) wasread to him in conjunction with the issuance of the repri-mand dated July 17 (G.C. Exh. 4). The reprimand (G.C.Exh. 6) reads as follows:Failure to maintain the standard minimum prod-uct selection rate of 150 items per hour when Jeffselects items at the rate of 139.68 items per houron 8/16/81.The following specific improvements have beenoutlined to correct the above stated areas of defi-ciency:Jeff must limit his conversation with other em-ployees to the subject of work and to topics thatwill help Jeff to improve his work efficiency.Date set forth to implement the above stated im-provements:Immediate. 5Grice said he thereupon recommended termination forStraub, Sacco agreed with him, and Straub was terminat-ed on August 18, 1981.The substance of the reprimand dated July 16, 1981(G.C. Exh. 4), read as follows:Not being aware of the product that Jeff is han-dling. In this case, Jeff shipped an empty bin tostore #4327 and had a liquor pallet on top of thebin and continued stacking other produce on top.The following specific improvements have been outlinedto correct the above-stated areas of deficiency:Jeff has been warned to be aware of the producethat Jeff is to select from and work with. Threepeople at store #4327 had verified the fact that nomelons were shipped. Termination is recommended.5 The above reprimand was not signed by management or by Straub.Date set forth to implement the above stated im-provements: Termination 1.6Straub admitted he recieved several verbal warningsprior to his discharge about pulling the latest dated prod-ucts in preference to the older dated products. He saidhe did not know he was doing it although he knew thatwas the rule. In rebuttal testimony, Straub said he didnot pull the empty watermelon bin to be shipped andwhen he tried to explain this to Sacco during his dis-charge meeting, he was cut off by Sacco who said he didnot want to discuss it. However, the record shows thatStraub, as a selector, caused the bin to be placed whereit was placed, and was officially responsible for it havingbeen shipped.The record also shows that Supervisor Grice issuedother reprimands and warnings (Resp. 9-A through 9-D)to other selectors and crewmen in September 1980 andDecember 1980. The record (Resp. Exh. 10(ee)) showsthe "pick sheets" of Straub, which shows how Straubmissed items more frequently than any other selector,while Respondent's Exhibit 11 shows the numerous"outs" by Straub.Martin Thornberg, inventory clerk for Respondent,testified that he discussed the problems of errors byStraub with Supervisor Grice. Steven Ferrell, a forkliftoperator with Respondent, testified that Straub's per-formance was below average in building pallets and inselecting items. He gave no statement to the Board andwas not investigated by the Board with respect to thisproceeding. Nor was Supervisor Grice investigated bythe Board with respect to the matters herein involved.7Analysis and ConclusionsIt is well established upon the uncontroverted evi-dence that during the months January through August18, 1981, Straub was a chief complainer among other em-ployees on the night shift about working conditions. It isalso well established that Straub made such complaintsspecifically to Supervisor Grice in May and to ManagerSacco during a meeting in his office on July 10. Duringthat meeting, Manager Sacco told Straub he knew whythe attitude in the warehouse was down; that he hadproof he (Straub) was the instigator of the Union; andthat he (Sacco) was not happy that Straub went behindhis back to all of the employees about unionization with-out coming straight to him. Sacco nevertheless toldStraub he was not going to discharge him. Thereupon,Sacco issued a written reprimand to Straub for, amongother things, dissenting with company policies.Although Manager Sacco verbally assured Straub hewas not going to discharge him, it is particularly notedthat management nevertheless issued a written reprimand(G.C. Exh. 2) to Straub which stated that the Companywas withholding the right to terminate him until Straub'sbehavior and conformity prove fruitless. I find such writ-ten language constituted a conditional or qualified assur-6The above reprimand was signed by Manager Sacco.7 I credit the undisputed testimony of Thornberg and Ferrell not onlybecause they corroborated the account of Supervisor Grice, but also be-cause I was persuaded by their demeanor that they were testifying truth-fully.540 ALBERTSON'S, INC.ance not to discharge Straub, and as much was not anunconditional assurance against company reprisal againstStraub for dissenting with company policy, or because theCompany believed Straub instigated the Union. Additional-ly, it is further observed that Manager Sacco did not un-conditionally assure Straub against the further companyreprimands or other forms or reprisal. Consequently, Ifind that Manager Sacco's above statements to Straub,including his issuance of the reprimand (G.C. Exh. 2),had a coercive and restraining effect on the exercise ofemployees protected Section 7 rights, in violation of Sec-tion 8(a)(l) of the Act. U.S. Steel Corp., 252 NLRB 1273(1980).Although Straub received the reprimand for other rea-sons which appear to have been valid, the reprimandnevertheless caused a coercive and restraining effect onemployees protected activities because it includedStraub's protected right to dissent with company policyand/or discuss unionization. Major Cab Co., 255 NLRB1383 (1981).The Discharge of Jeffrey StraubA composite of the essentially undisputed and creditedevidence of record demonstrates that throughout hisworking tenure with Respondent, although more soduring the months of July and August 1981, JeffreyStraub had considerable difficulty performing his work,due in part to his small physical statue, weighing from 20to 50 pounds less than the other selectors and beingamong the three youngest employees. Straub was notonly a slow, less serious and below average selector, buthis performance was the poorest among the seven selec-tors on the night crew. Straub made frequent omissionsand mistakes in selecting items. He frequently did notbuild his stock on pallets properly to enable them to fitinto the trucks without adjustments. He wasted consider-able time retracing his routes through the warehouse inselecting items he should have selected on his first orsecond trip through a particular area of the warehouse.The essentially corroborated evidence also establishedthat Straub frequently demonstrated a defensive andsometimes arrogant attitude toward Supervisor Gricewhen the latter ordered, or attempted to order, him todo something.The evidence of record shows that Straub received awritten reprimand or warning, as did all other selectorsin December 1980. Straub admitted that, in July andAugust 1981, Sacco had told him he would like to seehim improve his productivity and that Grice was work-ing with him to improve it. He acknowledged that heand Grice had a "fantastic" friendship and that they so-cialized outside of work hours. During his last 2 monthsof employment, Straub said he and Grice had problemsgetting along mostly on the job, but after work they gotalong fine. He admitted he has pulled produce from thesides of the racks instead of from the top of the racks ashe was ordered to do on several occasions, and that hewas corrected when he was caught. He stated that he re-peatedly did this to save time.Straub also acknowledged that he pulled new items in-stead of old items and would get caught doing so onceor twice a month, although the evidence shows he wascaught with greater frequency. Not a single witness testi-fied on behalf of Straub that he was a competent workerwith a cooperative attitude toward management. Rather,invoice clerk Martin Thornberg frequently complainedto Straub and to Grice about Straub's mistakes and omis-sions. Other complaints about Straub's performance camefrom fellow worker Steven Ferrell and Chester Wells.Finally, after receiving two warnings on August 16,1981, one for again pulling the most recently datedproduce (potatoes) when older dated potatoes were inthe warehouse, Straub turned in another night of poorperformance, by having had the lowest productionrecord of all of the selectors on the night crew. Re-spondent issued another reprimand to Straub datedAugust 17, 1981, for such low production which wasgiven to him on August 18, 1981, at which time Re-spondent also terminated his employment.The record is replete with evidence showing that, irre-spective of Straub's chronic complaints about the work,working hours, and time schedules, Respondent practi-cally bent over backwards, so to speak, to retain Straubin its, employ in spite of his repeated violations ofproduce selection procedures, below average perform-ance, and eventually his decidedly low production. Al-though Respondent (Supervisor Grice) stated that it re-tained Straub in its employ because it did not want tolose an experienced worker, it may be reasonably in-ferred from the evidence that another reason Respondenttolerated Straub in its employ as long as it did was dueto the "fantastic" social relationship between Straub andSupervisor Grice. It may be further inferred that one ofthe reasons Straub's work attitude and performance didnot consistently improve was because Straub was takingadvantage of his personal relationship with SupervisorGrice. Perhaps this is why Straub expressed great sur-prise when Grice honored his repeated challenge to firehim on July 9. However, even after Grice fired Straub,he (Grice) nevertheless reversed his decision on the samenight and gave Straub another opportunity to return towork.Under the above circumstances, I conclude and findthat Respondent's discharge of Jeffrey Straub was notmotivated by an illegal purpose or intent (JeffreyStraub's union and/or concerted activities). NLRB v.Great Dane Trailers, 388 U.S. 26 (1967). However, as-suming, arguendo, that the General Counsel made aprima facie showing that Respondent's discharge ofStraub was motivated by his union and/or concerted ac-tivity, I further conclude and find that, even thoughStraub was engaged in union and/or concerted activity(chronically complaining about work, work hours, andtime schedules), the Respondent herein has amply estab-lished that Straub would have been discharged even if hewere not engaged in such protected union and/or con-certed activity. Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (Ist Cir. 1981).Accordingly, the allegation that Respondent dis-charged Jeffrey Straub on August 18, 1981, because hejoined, supported, or assisted the Union, and engaged inconcerted activties for the purpose of collective bargain-541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing or other mutual aid and proection is hereby dis-missed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 rights by telling an employee it knew hewas instigating the Union; and that Respondent was nothappy that said employee went behind its back to otheremployees about unionization, without coming straightto Respondent; and by creating the impression amongemployees that their concerted and/or union activitieswere under surveillance by Respondent, in violation ofSection 8(a)(l) of the Act, the recommended Order willprovide that Respondent cease and desist from engagingin such conduct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any like or relat-ed manner interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act. NLRB v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).Upon the basis of the above findings of facts and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWI. Albertsons, Inc.-Southco Division, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By telling an employee it knew he was instigatingthe Union; that it was unhappy that an employee wentbehind its back to the employees about the unionizationwithout coming straight to it, Respondent restrained andcoerce its employees in the exercise of their Section 7rights in violation of Section 8(a)(l) of the Act.3. By issuing a warning to said employees for dissent-ing with its policies, Respondent restrained and coercedits employees in the exercise of their Section 7 rights, inviolation of Section 8(a)(1) of the Act.4. By creating the impression among employees thattheir concerted and/or union activities were under sur-veillance by Respondent, Respondent restrained and co-erced its employees in the exercise of their Section 7rights, in violation Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foreging findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER8The Respondent, Albertsons, Inc.-Southco Division,Orlando, Florida, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Telling employees it knows which individuals areinstigating the Union, and that it is unhappy with an em-ployee who goes behind its back and discusses unioniza-tion with fellow employees before coming straight to it.(b) Creating the impression among employees thattheir concerted and/or union activities are under surveil-lance by Respondent.(c) Issuing a reprimand to employees because said em-ployees express dissent with company policies.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at Respondent's Orlando, Florida, facility,copies of the attached notice marked "Appendix."9Copies of said notice on forms provided by the RegionalDirector for Region 12, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consectuive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.1' IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notfound herein.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.9ln the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."542